CaSe: 2218-mj-OO780-C|\/|V DOC #Z l Filed: 10/15/18 Page: 1 Of 6 PAGE|D #Z l

AO 91 (Rev. ll/l l) Criminal Complaint

 

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Maryland
United States of America ) _
v. ) \ysoqg>\\ SHG-
Case No. »
Andrew FRAZ|EH, Jr., ) '2: 5 n-G___
Nigel Jackson § v l aj ' mfg\
)
)
Defendam(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 13, 2018 in the county of in the
District of Ma[¥|and , the defendant(s) violated:
Code Section _ Oj]‘ense Description
21 U.S.C. Section 846 Conspiracy to possess with intent to distribute controlled substances

This criminal complaint is based on these facts:

See attached affidavit

d Continued on the attached sheet. QMM/”

 

Camplainant 's signature

Wi||iam Chen, Special Agentl U.S. DHS-HSI

 

Primea' name and title

Swom to before me and signed in my presence.

Date: . t 3©\%

    

 

._Iudge 's signature

City and State; Ba|timore, Maryland Stepbanie A. _G_a||agher, U.S.M.J.

 

Printed name and title

CaSe: 2218-mj-OO780-C|\/|V DOC #Z l Filed: 10/15/18 Page: 2 Of 6 PAGE|D #Z 2

IN TH]E UNITED STATES DISTRICT COUR'I`
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AM]ERICA * t
: CRIMINAL NO \% 'C',LY “_ SA' eva
v. - . .
* \<g ,_ QLY\Z~SAC~
ANDREW FRAZIER JR., * SlEALED v
NIGEL JACKSON, *
ir
Defendants *
*******

AFFIDAVI'I` IN SUPPORT OF CRIMINAL COMPL_AINT

I, Wi||iam Chen, am a Special Agent of United States lmmigration and Customs Enf`orcement,
Home|and Security Investigations (HS|), being duly sworn, hereby state as follows:

l.

I am a Special Agent with HSI and have been since October 2010. Therefore, I am “an
investigative or law enforcement officer” of the United States within the meaning of Title 18,
United States Code, Section 2510(7); that is, an officer of the United States who is
empowered by law to conduct investigations of, and to make arrests for, offenses enumerated
in Section 2516 of Title 18, United States Code. I am currently assigned to the Carro|l
County, Maryland High Intensity Drug Trafficking Area (CCl-IITDA).

l have directly and/or indirectly participated in the arrest of numerous persons for violations
of CDS laws, during which time officers have seized various amounts of heroin, cocaine,
marijuana, and other illegal substances l have been involved in the preparation and/or
execution of numerous search and seizure warrants

Through my training and experience in narcotics trafficking investigations and arrests, l am
familiar with the actions, traits, habits, and terminology utilized by narcotics traffickers. l am
familiar with the ways in which drug traffickers conduct their business, including methods Of
importing and distributing narcotics, money laundering, the use of cellular telephones and the
intemet to facilitate their illegal acts, and the use of numerical codes and code words to
conduct narcotics transactions

I submit this affidavit for the limited purpose of establishing probable cause to support the
issuance of a Criminal Complaint charging Nige| JACKSON and Andrew FRAZ[ER Jr. with
Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C. § 846.

. Because I submit this affidavit for the limited purpose of establishing probable cause to

support the issuance of a Criminal Complaint, it only contains a summary of relevant facts. I
have not included each and every fact known to me concerning the entities, individuals, and
the events described in this affidavit

CaSe: 2218-mj-OO780-C|\/|V DOC #Z l Filed: 10/15/18 Page: 3 Of 6 PAGE|D #Z 3

6. During the course of a federal narcotics investigation into FRAZIER 1 r., investigators,
between August and September 2018, made three controlled purchases of narcotics from
FRAZIER .1 r. in Baltimore, Maryland. Lab results from the first two controlled purchases
revealed that the purchased narcotics tested positive for heroin. The third lab sample is still
pending analysis, but the appearance of the substance is consistent with what your affiant
knows to be CDS_-specifically, heroin.

7. On October l3, 2018, investigative resources revealed that Andrew FRAZIER Jr. would be
traveling from Maryland to Columbus, Ohio, to purchase narcotics from an individual known
as “Nigei.” This information continued other information law enforcement had obtained in
preceding days, which indicated that FRAZIER .1 r. intended to travel to Columbus to buy a
certain quantity of heroin from Nigel. According to information obtained by law
enforcement, FRAZIER Jr. was planning to meet Nigel at 853 Strawberry Hil| Road,
Columbus, Ohio 43213.

8. At approximately 1725 hours on October 13, 2018, surveillance observed FRAZIER Jr.
traveling westbound on interstate 70 (1-70) from Baltimore, Maryland. FRAZIER continued
westbound on 1-70 through Pennsylvania and into Ohio.

9. At approximately 2345 hours, surveillance observed FRAZIER Jr. arriving at 853 Strawberry
Hill Road, Columbus, Ohio 43213. As FRAZIER Jr. approached the residence, investigators
observed a black male greet FRAZIER Jr. and lead him into the house. At approximately
0025 hours, FRAZIER Jr. left the residence, escorted by the same black ma|e. No other adult
males were observed by surveillance during this time.

10. On October 14, 2018, at approximately 0037 hours, FRAZIER Jr. was stopped for a traffic
violation as he was traveling on Interstate 70 (1-70) in Ohio. During the traffic stop,
approximately 2.65 ounces of heroin were found in FRAZIER Jr.’s vehiclc. FRAZIER Jr.
was read his Miranda rights, and he invoked his right to counsel. No interview was
conducted.

l 1. At approximately 0310 hours, an Ohio state search warrant was executed at 853 Strawberry
H ill Road, Columbus, Ohio 43213. During the search warrant, a black male identified as
Nigel JACKSON was encountered at the residence. JACKSON matched the description of
the black male previously observed greeting FRAZIER Jr. as he arrived at the residence.
Furthermore, a cell phone with phone number 412-501~1574 was found at the residence.
Information obtained by law enforcement through legal process indicated that 412-501-1574
was a telephone number being used by JACKSON to communicate with FRAZlER Jr. about
narcotics purchases. JACKSON stated the phone belonged to his son, but investigators noted
his son was not currently at the house. JACKSON was read his Miranda rights, and he
subsequently invoked his right to counsel. No interview was conducted thereafter.

12. Both FRAZIER Jr. and JACKSON were arrested and transported to the Franklin County Jail.

Case: 2:18-mj-OO780-C|\/|V Doc #: 1 Filed: 10/15/18 Page: 4 of 6 PAGE|[)/b§‘O’ZP// _S/%“

l `UZ§’{Z~.S/i§

F'..", ,_*
'\_ Q\"\U/.`M/"

Special Agent William Chen
U.S. Department of Homeland Security,
Homeland Security investigations

 

".l"`
Subscribed to and sworn before me this h day of October 2018.

 

lions-stephanie A. Gauagher
United States Magistrate Judge
District of Maryland

CaSe: 2218-mj-OO780-C|\/|V DOC #Z l Filed: 10/15/18 Page: 5 Of 6 PAGE|D #Z 5

AO 442 (Rcv. ilill) ArrestWarmnt

UNITED STATES DISTRICT COURT

for the

District ofMaryiand

United States of`America

 

Andrew F‘i;iAzlEFi Jr., § ease NO, §§ * O f g ll _ &lD\ (J"
)
)
)
, )
Defen¢."anl
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without unnecessary delay

(ntnnt’ Of person 10 be tirrt’.tied) Andrew Frazier Jr_
who is accused of`an offense or violation based on the following document filed with the court:

ij indictment ij Superseding|ndictment CI information C| Supersedinglnf`ormation MColnp|aint

CI Probation Violation Petition IJ Supervised Rclease Violation Petition DVio|ation Notice [1 Order ofthe Court

This offense is briefly described as follows:

Conspiracy to possess with intent to distribute controlled substances 21 U.S.C. Section 846.

Daie: QC_£"\ST&© lg _ z ,

__§tephar»iee-r§§\hs,he_r._U_»§_._M-J- _

printed name and title

 

issuing affich 's signature

City and state: Baitimore, Maryland

 

Rcturn

 

This warrant was received on (drnej j __ 7 , and the person was arrested on mann g
at (ci.'_v and .;icnej

Datc:

 

.*lrresiing r)_,_f,iicei"_'.1 signature

Printeri name and rifle

 

 

 

CaSe: 2218-mj-OO780-C|\/|V DOC #Z l Filed: 10/15/18 Page: 6 Of 6 PAGE|D #Z 6

AO 442 (Rev. ll/l l) Arrest Warrant(Page 2)

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Notfor Public Disclosure)

Name of defendant/offender:

Known aliases:

 

Last known residence:

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment

 

Last known telephone numbers:

 

 

 

 

 

 

 

 

Place of birth:

Date of birth:

Social Security number:

Height: Weight:
Sex: Race:
l-lair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug user

 

Known family, fl`lend$, and Othel‘ associates (name. relation, address phone number);

 

 

FBl number:

 

Comp|ete description of auto:

 

investigative agency and address:

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):

 

 

Date of` last contact with pretrial services or probation officer (ifapp/icab/e):

 

 

